Citation Nr: 0300131	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  98-10 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 10 percent rating for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel






INTRODUCTION

The veteran served on active duty from August 1945 to 
January 1947.

This case comes before the Board of Veterans' Appeals 
(Board) from an October 1997 RO decision which denied an 
increase in a 10 percent rating for an anxiety disorder


FINDINGS OF FACT

The veteran's service-connected psychiatric disorder (last 
diagnosed as a generalized anxiety disorder) produces 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent rating for an anxiety 
disorder are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for an 
increase in a 10 percent rating for an anxiety disorder.  
Relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection for a mental disorder, characterized as 
conversion reaction, was granted by the VA in 1948.  There 
have been various diagnoses and percentage ratings for the 
condition over the years.  The service-connected 
psychiatric disorder has most recently been characterized 
as a generalized anxiety disorder, and is rated as 10 
percent disabling.

The severity of service-connected disability is determined 
by a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

A mental disorder (including a generalized anxiety 
disorder) is rated 10 percent when it is productive of 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress; or when symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted 
when the disorder is manifested by occupational and social 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent rating is assigned when the disorder produces 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

After a review of the evidence, the Board finds that the 
criteria for a 30 percent rating for generalized anxiety 
disorder are met.  

The report of the most recent VA examination, conducted in 
April 2002, shows that the veteran was 77 years old, lived 
with his wife, and was a retired construction worker.  On 
examination, he was aware of his situation, provided 
answers that were relevant and coherent, exhibited average 
memory, and was oriented as to time, place, and person.  
His behavior was very histrionic; he was described as 
making gestures, hyperventilating, and moving around 
restlessly.  He displayed inappropriate affect, and his 
mood was described as anxious with strong histrionic 
characteristics.  His judgment was superficial, and his 
insight was poor.  The diagnoses were generalized anxiety 
disorder, and histrionic personality disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.  

Other examination and treatment records in the last few 
years indicate much the same, although the GAF score has 
been in the 60s.

The GAF scores have been considered, although an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is not 
determinative of the percentage rating to be assigned; the 
percentage evaluation must be based on all the evidence of 
record.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The Board 
notes that the veteran's personality disorder is non-
service-connected and impairment from that condition may 
not be considered in evaluating the service-connected 
generalized anxiety disorder.  38 C.F.R. §§ 3.303(c), 4.9, 
4.14, 4.127.  

The evidence shows the veteran lives with his wife.  
Social impairment is to be considered, although the 
primary focus of the rating process is on occupational 
impairment.  38 C.F.R. § 4.126.  The veteran is retired 
and not seeking work, so his occupational impairment from 
the anxiety disorder can only be estimated.

Based on all the medical evidence in recent years, 
including examination and treatment reports, it appears 
the anxiety disorder is now of a severity as would produce 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  

This supports an increased rating to the 30 percent level 
for the anxiety disorder.  The evidence shows neither the 
typical symptoms nor level of impairment for a 50 percent 
rating for the condition, and thus a rating higher than 30 
percent is not in order.  In sum, an increased rating to 
30 percent for the anxiety disorder is granted.  The 
benefit-of-the-doubt rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating, to 30 percent, for an anxiety 
disorder is granted.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

